          Case 1:21-cr-00198-TSC Document 15 Filed 03/25/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

v.                                                  CRIMINAL NO. 21-cr-00198 (TSC)

TROY ANTHONY SMOCKS,

                        Defendant.




                        GOVERNMENT’S RESPONSE TO MOTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this response to defendant Troy Anthony Smocks’

pro se motion for an order compelling the U.S. Marshal to transport him to the District of Columbia

(Dkt No. 10).

       On March 15, 2021, the defendant filed a motion as an unrepresented person asking the

Court for “an order, directed to the United States Marshals Service, to transport the defendant,

without further delay, into the federal district of this Court” (Dkt No. 10 at 2). Counsel in the

District of Columbia has subsequently entered an appearance on behalf of the defendant in this

case (Dkt No. 14).

       The defendant was arrested in the Eastern District of Texas on or around January 15, 2021,

and the government moved for pretrial detention at a Rule 5 initial appearance later that day (Case

No. 21-mj-00033, E. D. Tex., Minute Entry January 15, 2021). A preliminary and detention

hearing was held on January 21, 2021. The government presented live witness testimony at the

hearing, and the government’s witness was cross-examined by defense counsel who represented

the defendant in the Eastern District of Texas. The defendant introduced evidentiary exhibits at
          Case 1:21-cr-00198-TSC Document 15 Filed 03/25/21 Page 2 of 3




the hearing (id., Dkt No. 13). At the conclusion of the hearing, the Magistrate Judge in the Eastern

District of Texas found that there was probable cause that the defendant committed the offense

with which he was charged (id., Dkt No. 12), and ordered the defendant to appear in the District

of Columbia. The Magistrate Judge also granted the government’s motion for pretrial detention,

and issued findings of fact and conclusions of law on January 31, 2021, in support of its order of

pretrial detention (id., Dkt No. 15, attached as Exhibit A). The Magistrate Judge ordered that

“[t]he U.S. Marshal must transport the defendant . . . to the charging district and deliver the

defendant to the United States marshal for that district, or to another officer authorized to receive

the defendant” (id., Dkt No. 14, attached as Exhibit B).

       Counsel for the United States learned that the defendant was transferred from the Eastern

District of Texas to Grady County Jail, in Oklahoma, as part of the transportation to the District of

Columbia, and that there were subsequent delays in the defendant’s travel due to developments

including (1) a winter storm in mid-February that affected Texas and Oklahoma and caused flight

cancellations; (2) a medical issue that caused the defendant to be placed in isolation beginning on

March 7, 2021; and (3) a scheduling error that resulted in the defendant being inadvertently deleted

from a travel manifest in early February. Counsel for the United States also learned that the

defendant is scheduled to arrive in the District of Columbia area this afternoon, March 25, 2021.

       As there is already a judicial order for the U.S. Marshals Service to transport the defendant

to the District of Columbia, and as the defendant is due to arrive in the area this afternoon, the

defendant’s request is moot.




                                                 2
Case 1:21-cr-00198-TSC Document 15 Filed 03/25/21 Page 3 of 3




                           Respectfully submitted,

                           CHANNING D. PHILLIPS
                           Acting United States Attorney
                           D.C. Bar No. 415793


                     By:          /MJF/
                           Michael J. Friedman
                           N.Y. Bar 4297461
                           Assistant U.S. Attorney
                           United States Attorney’s Office
                           555 Fourth St., NW
                           Washington, D.C. 20001
                           202-252-6765
                           Michael.Friedman@usdoj.gov




                             3
